Citation Nr: 1608911	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-12 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for lumbar spine strain with intervertebral disc syndrome, including degenerative joint disease.

2. Entitlement to an increased rating in excess of 10 percent for internal derangement of the left knee. 

3. Entitlement to an initial compensable rating for limitation of flexion of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from September 1995 August 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was scheduled for a video conference hearing in December 2015, but later canceled his request. There is no hearing request pending at this time. See 38 C.F.R. § 20.702(e) (2015).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal regarding entitlement to an increased rating in excess of 40 percent for lumbar spine strain with intervertebral disc syndrome, including degenerative joint disease; an increased rating in excess of 10 percent for internal derangement of the left knee; and an initial compensable rating for limitation of flexion of the left knee; therefore, there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met, and the Board has no further jurisdiction in the matters of entitlement to an increased rating in excess of 40 percent for lumbar spine strain with intervertebral disc syndrome, including degenerative joint disease; an increased rating in excess of 10 percent for internal derangement of the left knee; and an initial compensable rating for limitation of flexion of the left knee. 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. 

In correspondence dated December 3, 2015, and received by the RO on December 3, 2015, the Veteran indicated that he wished to withdraw his appeal as to the issues of entitlement to an increased rating in excess of 40 percent for lumbar spine strain with intervertebral disc syndrome, including degenerative joint disease; an increased rating in excess of 10 percent for internal derangement of the left knee; and an initial compensable rating for limitation of flexion of the left knee. Due to the withdrawal of the issues, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and they are dismissed. 


ORDER

The appeal as to entitlement to an increased rating in excess of 40 percent for lumbar spine strain with intervertebral disc syndrome, including degenerative joint disease, is dismissed. 

The appeal as to entitlement to an increased rating in excess of 10 percent for internal derangement of the left knee is dismissed.

The appeal as to entitlement to an initial compensable rating for limitation of flexion of the left knee is dismissed. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


